Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 
Drawing
1.	Drawing filed on 12/27/2019 has been accepted by the examiner.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Goodman (US 9829871 B1) describes a programmable controller associated with an irrigation system for a property, the programmable controller comprising: interface ports that are configurable in multiple settings that relate to multiple, different types of irrigation system components; at least one processor; and at least one computer-readable storage medium coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, cause the at least one process to perform operations comprising: receiving data identifying a particular type of irrigation system component that is to be controlled by the programmable controller, wherein the data identifying the particular type of irrigation system component is received based on input from a user of the property that specifies the particular type of 

	Larue (US 2018/0348714 A1) describes a system for use with a self-propelled irrigation system having at least one span and a drive system for moving the span across a field to be irrigated, wherein the system comprises: span mounted sensors, wherein at least one span mounted sensor comprises at least one sensor configured to allow for detection of one crop feature; further wherein the crop feature is selected from the group of crop features comprising: crop type, 

	Tran (US 10936871 B2) describes a system, comprising a frame, water valves attached to the frame to dispense water to crops in the field; cameras and position sensors to capture field data to form a model of the field, and a processor to control movement of the frame to move around a field for irrigation, wherein from cameras and position sensor data, the processor analyzes water spray pattern, wind speed and weather parameters, and edges of one or more spray patterns for a predetermined area and determines irrigation system control 

	Lankford (US 2015/0040473 A1) describes crop-specific irrigation in an environmental medium having a variety of soil types. The disclosure provides systems and methods that can permit crop-specific (or crop-controlled) automated irrigation and management of nutrients. In an aspect, a control unit can regulate operation of an irrigation apparatus according to specific water demand of a crop. Such demand can be assessed, in an aspect, by an analysis platform that can evaluate water content conditions of a medium comprising the crop, medium characteristics, and/or nutrient delivery and transport characteristics (e.g., movement of nutrients, absorption of nutrients by a plant, etc.) at the medium. Regulation of operation of the irrigation apparatus can 

	Mark (US 4922433 A) describes a water conservation system that connects between a standard irrigation system that is controlled by a clock, and the water control valves of that system in order to limit the flow of water during timed irrigation cycles. When the timed watering cycles are initiated by the standard irrigation system, the water conservation device senses the moisture in the soil 

	San Martin (US 20070196517 A1) describes recovery of saponins from plant material. In particular, the invention relates to the recovery of saponins from Chenopodium quinoa (Quinoa) (Chenopodiaceae) husk in commercially useful forms. It also relates to a method and a composition based on quinoa saponins. The invention also relates to a method for the control of fresh water mollusks, in particular, snails, which comprises the application of a composition based on alkaline treated quinoa saponins, in which the dose results in the death of the mollusk but not in the death of non-target organisms, such as fish, frogs, etc., thus allowing the safe application of the method and product on flooded plantations such as rice fields, as well as in rivers, ponds, lakes and other naturally occurring or artificial bodies of water. 

	Khalifeh (US 20150204055 A1) describes a system for recycling grey water comprising: at least one source of grey water; a grey water supply line for delivering said grey water from the at least one source to a tank; a pressure source for moving said grey water out of said tank; a variable frequency drive for controlling the rate at which said pressure source moves said grey water from 

	Hotovec (US 20140356197 A1) describes the invention are capable of controlling, from the cab of a tractor, a fluid flow and pressure of a remote primary pump and secondary or auxiliary pumps. The pumps may be coupled in series to pump fluid from a supply tank to a tool bar or applicator pulled by the tractor. The invention may be implemented in a drag line circuit including a primary pump, secondary pumps, fluid conduits, and a master control system to .

	Allowable Subject Matter
3.	Claims 1-20 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 18, 19 and 20 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

The primary reason for the allowance of claim 1 is the inclusion of a computer-implemented method comprising: determining one or more irrigation-related variables pertaining to the at least one region of interest by executing a physical model using, as inputs, (i) the one or more determined temporal values, (ii) the one or more determined amounts of water utilized in connection with the irrigation activity, and (iii) the one or more determined types of irrigation activity to be attributed to the irrigation activity, wherein the one or more irrigation-related variables comprises at least an extent of the irrigation activity. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-17 are allowed due to their dependency on claim 1.

Regarding claim 18:
The primary reason for the allowance of claim 18 is the inclusion of a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: determining one or more irrigation-related variables pertaining to the at least one region of interest by executing a physical model using, as inputs, (i) the one or more determined temporal values, (ii) the one or more determined amounts of water utilized in connection with the irrigation activity, and (iii) the one or more determined types 

Regarding claim 19:
The primary reason for the allowance of claim 19 is the inclusion of a system comprising: determining one or more irrigation-related variables pertaining to the at least one region of interest by executing a physical model using, as inputs, (i) the one or more determined temporal values, (ii) the one or more determined amounts of water utilized in connection with the irrigation activity, and (iii) the one or more determined types of irrigation activity to be attributed to the irrigation activity, wherein the one or more irrigation-related variables comprises at least an extent of the irrigation activity. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Regarding claim 20:
The primary reason for the allowance of claim 20 is the inclusion of a computer-implemented method comprising: determining one or more irrigation-related .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
February 23, 2022